Rodriguez v New York Cross (2021 NY Slip Op 07529)





Rodriguez v New York Cross


2021 NY Slip Op 07529


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Kern, J.P., Moulton, Mendez, Shulman, Higgitt, JJ. 


Index No. 24120/19E Appeal No. 14910 Case No. 2021-01558 

[*1]Manuel Rodriguez, Plaintiff-Respondent, Yesenia Ruiz et al., Plaintiffs,
vNew York Cross et al., Defendants-Appellants.


Lester Schwab Katz & Dwyer, LLP, New York (John Sandercock of counsel), for appellants.

Order, Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered March 25, 2021, which granted plaintiff Manuel Rodriguez's motion for summary judgment dismissing defendants' counterclaim as against him, unanimously affirmed, without costs.
Plaintiff established prima facie his entitlement to summary judgment by submitting an affidavit that he was stopped at a red light when defendants' vehicle struck the rear of his vehicle (see Santos v Booth, 126 AD3d 506, 506 [1st Dept 2015]; Johnson v Phillips, 261 AD2d 269, 271 [1st Dept 1999]). In opposition, defendants failed to provide a nonnegligent explanation for the accident; defendant driver's affidavit that plaintiff's vehicle stopped suddenly upon approaching a yellow light does not explain why defendant driver failed to keep a safe distance between himself and the vehicle ahead of him (see Soto-Maroquin v Mellet, 63 AD3d 449, 450 [1st Dept 2009]; Chowdhury v Matos, 118 AD3d 488, 488 [1st Dept 2014]; Smyth v Murphy, 177 AD3d 492, 492 [1st Dept 2019]).
Since defendant driver had personal knowledge of the facts, additional discovery would not reveal any relevant information unknown to defendants (see CPLR 3212[f]; Avant v Cepin Livery Corp., 74 AD3d 533, 534 [1st Dept 2010]). The driver was in the best position to give a nonnegligent explanation for the accident.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021